OPINION
Per Cunam.
After a jury trial, Appellant was convicted of murder. The trial court assessed his punishment at forty-five years in the penitentiary. On appeal, Appellant argued that the trial court erred to exclude evidence which he contended was relevant to his claim of self-defense. The court of appeals rejected his claims, partly on the basis of procedural default and partly on the merits. Allen v. State, 473 S.W.3d 426 (Tex. App.-Houston [14th Dist.] 2015). We granted discretionary review in order to examine the rulings of the court of appeals. Having examined the record and the briefs, we have determined that our decision to grant review was improvident. Accordingly, we dismiss Appellant’s petition for discretionary review as improvidently granted.